EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jung S. Shim (Reg. No. 74,388) on March 10, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) An adhesive composition for encapsulating an organic electronic element comprising: 
a first curable compound and either a second curable compound or a third curable compound, each curable compound having no carbon-carbon unsaturated group, 
a thermal initiator, and 
a photo-initiator, 
wherein the adhesive composition is in a liquid form at room temperature, 
wherein the adhesive composition has a Shore hardness (Shore A) of 20 to 60 as measured according to the standard of JIS K 6253 after pre-curing, 
wherein the thermal initiator is comprised in an amount of 0.01 to 0.45 parts by weight relative to 100 parts by weight of the curable compounds 
compounds 
wherein the first curable compound comprises a compound having a cyclic structure in its molecular structure, and 
wherein the second curable compound , and when present is provided in an amount of 5 to 60 parts by weight relative to 100 parts by weight of the first curable compound; and
wherein the third curable compound comprises , and when present is provided in an amount of 5 to 60 parts by weight relative to 100 parts by weight of the first curable compound 

2. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein the pre-curing comprises irradiating the composition with ultraviolet of any one light quantity of 0.1 to 10 J/cm2 at any one wavelength in a range of 300 to 450 nm and any one intensity of 5 to 200 mW/cm2.  

3. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein a curing rate of the composition after pre-curing is any one curing rate in a range of 10 to 90%.  

first curable compound and the second curable compound comprise 

5. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 4, wherein the curable functional group is at least one selected from a glycidyl group, an isocyanate group, a hydroxy group, a carboxyl group, an amide group, an epoxide group, a cyclic ether group, a sulfide group, an acetal group and a lactone group.  

6. (Currently Amended) The adhesive composition for encapsulating an organic electronic element according to claim 4, wherein each 

7-11. (Cancelled)  

12. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein the thermal initiator or the photo-initiator is a cationic initiator.  

13-14. (Cancelled)  

15. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, further comprising a curing retardant.  

compounds 

17. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein a light transmittance to visible light according to JIS K7105 standard after curing is 90% or more.  

18. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein a haze measured according to the standard of JIS K7105 after curing is 5% or less.  

19. (Original) The adhesive composition for encapsulating an organic electronic element according to claim 1, wherein a YI (yellow index) value according to ASTM D 1003 standard after curing is in a range of 0 to 2.0.  

20. (Original) An organic electronic device comprising a substrate; an organic electronic element formed on the substrate; and a top encapsulating layer encapsulating the entire surface of said organic electronic element and comprising the adhesive composition according to claim 1.  

21. (Original) The organic electronic device according to claim 20, further comprising a side encapsulating layer formed on the substrate so as to surround the side of the organic 

22. (Original) A method for manufacturing an organic electronic device comprising steps of: applying the adhesive composition of claim 1 on a substrate, on which an organic electronic element is formed, to encapsulate the entire surface of said organic electronic element; irradiating said adhesive composition with light; and applying heat to said adhesive composition.






* * * * *



EXAMINER’S COMMENT
Pending Claims
Claims 1-6, 12, and 15-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 1-6, 12, and 15-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Allowable Subject Matter
Claims 1-6, 12, and 15-22 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 11, 2022